Boyle, J.
‘(concurring). It would be naive not to recognize the inherently adversarial nature of a *369physical examination requested by an employer or its carrier under MCL 418.385; MSA 17.237(385). But "[u]nfortunately, the adversarial nature of the setting does not operate to amend the statutory language.” (1986 WCABO 43, 46, member Gonzales, concurring.) I therefore concur in the conclusion of the lead opinion that there is no right to have an attorney present at a § 385 physical examination. Where the Legislature has declined to provide the right to an attorney at a § 385 physical examination, such a right may not be created by judicial action, no matter how well justified by the realities of the situation. Simply put, the terms of MCL 600.1445; MSA 27A.1445, granting a right to an attorney at a physical examination ordered by the bureau pursuant to MCL 418.865; MSA 17.237(865), do not apply to the situation at hand. Section 385, which does govern, does not provide the right plaintiff wishes to find therein.
I agree with the wcab that even if there is no right to have an attorney present at a § 385 examination, a hearing referee may, in his discretion, order an attorney’s presence where good cause is shown. The wcab in this case, holding that no right was granted in § 385, nevertheless held that given circumstances might require an attorney’s presence. See also Crunk v General Motors Corp, 1983 WCABO 524, 527-528 (Gillman, Chairman of the Appeal Board, dissenting). It would appear that the bureau is uniquely qualified to judge both the need for relief and the most appropriate means to deal with each situation as it arises within the statutory scheme.
The presence of an attorney at an employer-requested physical examination may be justified and in certain cases may be sorely needed. In Crunk, member Gillman cited, for example, circumstances of "a plaintiff with severe language *370difficulty; a mentally-deficient plaintiff; ... a physician with a demonstrated hostility to this plaintiff . . . .” Id., p 528. But this Court is not free to amend the Workers’ Disability Compensation Act to square with its own view of good public policy. That is the sole prerogative of the Legislature. Derwinski v Eureka Tire Co, 407 Mich 469, 482; 286 NW2d 672 (1979). I would urge the Legislature to address this question, calling upon the expertise of those who are familiar with the reality of the need for the presence of an attorney at a § 385 physical examination.